
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 229
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Jones (for
			 himself and Mr. Butterfield) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the Air Force Mortuary Affairs
		  Operations at Dover Air Force Base, Delaware, for its service in providing
		  dignified transfer of our Nation’s fallen heroes to their families and loved
		  ones.
	
	
		Whereas the Air Force Mortuary Affairs Operations
			 (hereinafter referred to as AFMAO) was activated December 15,
			 2008, as a named activity of the Directorate of Services, Manpower and
			 Personnel, Headquarters United States Air Force;
		Whereas it is the AFMAO’s mission and privilege to fulfill
			 the Nation’s sacred commitment of ensuring dignity, honor, and respect to
			 fallen members of the Armed Forces and care, service and support to their
			 families;
		Whereas a solemn dignified transfer of remains is
			 conducted upon arrival at Dover Air Force Base, Delaware, from the aircraft to
			 a transfer vehicle to honor those who have given their lives in the service of
			 the country;
		Whereas the AFMAO has a total force staff consisting of
			 active duty Soldiers, Sailors, Airmen, and Marines as well as members of the
			 reserve components of the Armed Forces and civilians;
		Whereas the staff also consists of representatives from
			 Federal agencies, including the Federal Bureau of Investigation and the Armed
			 Forces Medical Examiner, who are responsible for the complete processing of
			 remains;
		Whereas the AFMAO combines the missions of both the Air
			 Force Mortuary Affairs and the Dover Port Mortuary at the Charles C. Carson
			 Center;
		Whereas the Port Mortuary at Dover Air Force Base,
			 Delaware, began operations in 1955;
		Whereas the Port Mortuary is responsible for the return of
			 all Department of Defense personnel and dependents from overseas contingency
			 operations and other overseas deaths;
		Whereas about 80 military, civilian, and contractor
			 personnel work in the Port Mortuary Division;
		Whereas the Port Mortuary has support from 55 deployed
			 members of the active and reserve components of the Armed Forces, including
			 from the Air Force, Army, Marines, and Navy, 6 permanent party licensed
			 morticians, the 436th Airlift Wing, and during operations, support from the
			 Armed Forces Institute of Pathology Office of the Armed Forces Medical
			 Examiners, including pathologists, anthropologists, and forensic
			 photographers;
		Whereas support is also obtained from the Federal Bureau
			 of Investigation, licensed dental technicians, and investigators from the Army
			 Criminal Investigation Division, the Air Force Office of Special Investigation,
			 and the Naval Criminal Investigative Service;
		Whereas operations at the AFMAO are conducted 24 hours a
			 day, 7 days a week; and
		Whereas since the Dover Port Mortuary opened in 1955, the
			 professional staff at Dover have reunited more than 60,000 fallen heroes with
			 their families and loved ones with the utmost dignity, honor, and respect: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Air Force Mortuary Affairs
			 Operations at Dover Air Force Base, Delaware, for its service in providing
			 dignified transfer of our Nation’s fallen heroes to their families and loved
			 ones;
			(2)encourages the people of the United States
			 to remember the actions of the dedicated military and civilian personnel who
			 conduct the operations at Air Force Mortuary Affairs Operations;
			(3)calls upon the people of the United States
			 to remember the fallen heroes who have given their lives for freedom in Iraq,
			 Afghanistan, and all previous conflicts; and
			(4)calls upon Members of Congress to attend a
			 dignified transfer at Dover Air Force Base to honor the Nation’s fallen heroes.
			
